                            James N. Fincher, SBN 196837
                        1
                            Merced County Counsel
                        2   Roger S. Matzkind, SBN 77331
                            Chief Civil Litigator
                        3   Janine L. Highiet-Ivicevic, SBN 254405
                        4   Deputy County Counsel
                            2222 M Street, Room 309
                        5   Merced, CA 95340
                        6   Tel: (209) 385-7564
                            Fax: (209) 726-1337
                        7   Email: Roger.Matzkind@countyofmerced.com; Janine.Highiet-
                            Ivicevic@countyofmerced.com
                        8
                            Attorney for Defendant and Cross-Defendant, County of Merced
                        9
                    10                                   In the United States District Court
                    11                       For the Eastern District of California, Fresno Division
                    12
                            Deanne Moore, an individual,                         Case No. 1:19-cv-1183-NONE-SKO
                    13
                    14                     Plaintiff,                            Stipulation and Order to Dismiss
                                                                                 County of Merced as to Third Cause of
                    15            v.                                             Action Only
                    16
                            City of Merced, a public entity; County
                    17      of Merced, a public entity; Cynthia
                            Vasquez-Quilon, an individual;
                    18      National Railroad Passenger
                    19      Corporation; a district of Columbia
                            Corporation; and Does 1-25 inclusive,
                    20
                    21                     Defendants.

                    22
                            And all related Cross-Complaints.
                    23
                    24            WHEREAS, the County of Merced was served with the original complaint;

                    25            WHEREAS, the County of Merced initiated a meet and confer process prior

                    26      to filing a demurrer in state court;

                    27            WHEREAS, Plaintiff filed but did not serve the First Amended Complaint;

                    28

Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                              1
                                       Stipulation and Order to Dismiss County of Merced as to Third Cause of Action Only
                        1         WHEREAS, Defendant/Cross-Complainant National Railroad Passenger
                        2   Corporation dba Amtrak, filed a Notice of Removal;
                        3         WHEREAS, the County of Merced initiated a meet and confer on the
                        4   unserved First Amended Complaint;
                        5         NOW THEREFORE, it is hereby stipulated by Plaintiff, Deanne Moore,
                        6   and Defendants/Cross-Defendants, County of Merced and Cynthia Vasquez-
                        7   Quillon, by and through their counsel of record, as follows:
                        8         1. Plaintiff will dismiss the County of Merced from the Third Cause of
                        9             Action for Premises Liability (Dangerous Condition of Public Property;
                    10                and,
                    11            2. The County of Merced and its employee, Cynthia Vasquez-Quillon, will
                    12                respond to the First Amended Complaint within twenty (21) days of the
                    13                stipulation and dismissal being entered.
                    14
                    15      Dated: March 11, 2020                          Ellis Law Corporation
                    16
                    17                                                     By:     /s/ Justina G. Ramon
                                                                                   Justina G. Ramon
                    18                                                             Attorneys for Plaintiff,
                    19                                                             Deanne Moore

                    20
                            Dated: January 8, 2020                                 James N. Fincher
                    21
                                                                                   Merced County Counsel
                    22
                    23                                                     By:     /s/ Janine L. Highiet-Ivicevic
                    24                                                             Janine L. Highiet-Ivicevic
                                                                                   Deputy County Counsel
                    25                                                             Attorneys for Defendants/Cross-
                    26                                                             Defendants, County of Merced and
                                                                                   Cynthia Vasquez-Quillon
                    27
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                            2
                                     Stipulation and Order to Dismiss County of Merced as to Third Cause of Action Only
                        1                                                  ORDER
                        2         The Court has reviewed the stipulation to dismiss the County of Merced
                        3   from the Third Cause of Action for Premises Liability (Dangerous Condition of
                        4   Public Property) and upon finding good cause thereupon, it is hereby ordered as
                        5   follows:
                        6         1. County of Merced is dismissed from the Third Cause of Action for
                        7               Premises Liability (Dangerous Condition of Public Property: and,
                        8         2. The County of Merced and its employee, Cynthia Vasquez-Quillon, will
                        9               respond to the First Amended Complaint within twenty (21) days of the
                    10                  stipulation and dismissal being entered.
                    11
                            IT IS SO ORDERED.
                    12
                    13         Dated:      March 16, 2020
                                                                                   UNITED STATES DISTRICT JUDGE
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                               3
                                        Stipulation and Order to Dismiss County of Merced as to Third Cause of Action Only
